UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 7, 2011 Date of Report (date of earliest event reported) THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 001-12951 47-0366193 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2407 West 24th Street, Kearney, Nebraska 68845-4915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(308) 236-8491 (Former name, former address and former fiscal year if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers ITEM 9.01(d) Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The following information is furnished pursuant to Item 5.02 “Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers.” On April 7, 2011, The Buckle, Inc. (the “Company”) issued a press release announcing that effective February 1, 2012 Karen B. Rhoads, Vice President of Finance and Chief Financial Officer, will step down from her position with the Company.Ms. Rhoads will continue in her current position through fiscal 2011 (year ending January 28, 2012), unless a new Chief Financial Officer is in place prior to that date; at which time, Ms. Rhoads will step down from her Vice President of Finance and Chief Financial Officer role but will remain with the Company to assist with the transition through the end of the fiscal year. Ms. Rhoads plans to continue to serve on the Company’s Board of Directors. The full text of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01(d).Financial Statements and Exhibits Exhibit 99.1Press Release Dated April 7, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Buckle, Inc. Date:April 7, 2011 By:/s/ KAREN B. RHOADS Name:Karen B. Rhoads Title:Vice President of Finance and Chief Financial Officer EXHIBIT INDEX Exhibit 99.1Press Release Dated April 7, 2011
